DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,005,573. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the patented parent invention as outlined below.  Examiner notes that the similar limitations are indicated via bold text.
Claims of Parent Patent No.: 11,005,573
Claims of Child Application 17/240,034
1. A method for controlling optical receiver operation in response to received optic signal power level comprising: providing an optic signal receiver having operation determined by one or more system settings; establishing system settings for  receiving an optic signal; converting the optic signal to an electrical signal; evaluating the electrical signal to determine a power level of the electrical signal, such that the power level of the electrical signal corresponds to an average peak level of the received optic signal;                       
                     responsive to the power level of the electrical signal exceeding a first predetermined threshold, adjusting a first system setting; responsive to the power level of the electrical signal decreasing below a second predetermined threshold, adjusting the first system setting; responsive to the power level of the electrical signal exceeding a third predetermined threshold, adjusting a second system setting; responsive to the power level of the electrical signal decreasing below a fourth predetermined threshold, adjusting the second system setting.
1. A method for controlling optical receiver operation in response to received optic signal power level comprising: providing an optic signal receiver having operation determined by one or more system settings; 
                               receiving an optic signal; converting the optic signal to an electrical signal; evaluating the electrical signal to determine a power level of the electrical signal; 



                     responsive to the power level of the electrical signal exceeding a first predetermined threshold, adjusting a first system setting; responsive to the power level of the electrical signal decreasing below a second predetermined threshold, adjusting the first system setting; responsive to the power level of the electrical signal exceeding a third predetermined threshold, adjusting a second system setting; responsive to the power level of the electrical signal decreasing below a fourth predetermined threshold, adjusting the second system setting.
2. The method of claim 1 wherein adjusting the first system setting responsive to the power level of the electrical signal exceeding the first predetermined threshold improves operation of the optical receiver when the power level of the electrical signal exceeds the first predetermined threshold.
2. The method of claim 1 wherein adjusting the first system setting responsive to the power level of the electrical signal exceeding the first predetermined threshold improves operation of the optical receiver when the power level of the electrical signal exceeds the first predetermined threshold.
3. The method of claim 1 wherein the system settings include settings that affect one or more of the following elements: transimpedance amplifier, digital to analog converter, variable gain amplifier and voltage regulator.
3. The method of claim 1 wherein the system settings include settings that affect one or more of the following elements: transimpedance amplifier, digital to analog converter, variable gain amplifier and voltage regulator.
4. The method of claim 1 wherein the system settings include settings that affect one or more of the following: gain and equalization fine tuning of VGA stages, regulator voltage on the VGA, offset control for bias loop, and reference current.
4. The method of claim 1 wherein the system settings include settings that affect one or more of the following: gain and equalization fine tuning of VGA stages, regulator voltage on the VGA, offset control for bias loop, and reference current.
5. The method of claim 1 wherein evaluating the electrical signal to determine a power level of the electrical signal comprises evaluating an automatic gain control value to determine power level.
5. The method of claim 1 wherein evaluating the electrical signal to determine a power level of the electrical signal comprises evaluating an automatic gain control value to determine power level.
6. The method of claim 1 wherein there are 15 or more power levels, such that each power level has one or more system settings associated therewith.
6. The method of claim 1 wherein there are 15 or more power levels, such that each power level has one or more system settings associated therewith.
7. The method of claim 1 wherein the first system setting and the second system setting are stored in a memory, and the method further comprises retrieving the first system setting and the second system setting from memory based on the power level of the electrical signal.
7. The method of claim 1 wherein the first system setting and the second system setting are stored in a memory, and the method further comprises retrieving the first system setting and the second system setting from memory based on the power level of the electrical signal.
8. An optic receiver with system settings responsive to input power comprising: a photodetector configured to receive an optic signal and convert the optic signal to an electrical signal; an analog front-end system configured to receive, process, and amplify the electrical signal to create an amplified electrical signal, the processing and amplification based on two or more system control values; and a control unit configured to generate the two or more system control values, such that the processing and amplification is determined by the two or more system control values and the processing and amplification are selected from the following: equalization values for one or more variable gain amplifier stages, a regulator voltage of a variable gain amplifier,                                                             
                                                    an offset control for a bias loop, and an analog front-end reference current.
8. An optic receiver with system settings responsive to input power comprising: a photodetector configured to receive an optic signal and convert the optic signal to an electrical signal; an analog front-end system configured to receive, process, and amplify the electrical signal to create an amplified electrical signal, the processing and amplification based on two or more system control values; and a control unit configured to generate the two or more system control values, such that the processing and amplification is determined by the two or more system control values which                                                are selected from the following: equalization values for one or more variable gain amplifier stages, a regulator voltage of a variable gain amplifier, a regulator voltage of a TIA, a regulator voltage of a photodiode, an offset control for a bias loop, and an analog front-end reference current.
9. The optic receiver of claim 8 wherein the analog front end comprises a transimpedance amplifier and one or more variable gain amplifiers and the system further comprises a processor configured to evaluate the amplified electrical signal in relation to one or more threshold values and, responsive to the evaluation, adjust one or more system control values.
9. The optic receiver of claim 8 wherein the analog front end comprises a transimpedance amplifier and one or more variable gain amplifiers and the system further comprises a processor configured to evaluate the amplified electrical signal in relation to one or more threshold values and, responsive to the evaluation, adjust one or more system control values.
10. The optic receiver of claim 8 wherein the generation of the one or more system control values comprises comparing a peak signal value over time, of the amplified electrical signal, to one or more threshold values to determine if the peak signal value over time is greater than or less than one or more thresholds.
10. The optic receiver of claim 8 wherein the generation of the one or more system control values comprises comparing a peak signal value over time, of the amplified electrical signal, to one or more threshold values to determine if the peak signal value over time is greater than or less than one or more thresholds.

11. The optic receiver of claim 8 wherein the control unit comprises a processor or a microcontroller.
11. The optic receiver of claim 8 wherein the optic receiver further comprises a memory and the memory stores the one or more system control values and the one or more threshold values such that the memory is accessible by the processor.
12. The optic receiver of claim 8 wherein the optic receiver further comprises a memory and the memory stores the one or more system control values and one or more threshold values such that the memory is accessible by a  processor.
12. The optic receiver of claim 8 wherein the processor is separate from the optic receiver.
13. The optic receiver of claim 12 wherein the processor is separate from the optic receiver.
13. An optic module control system, the optic module having a photodetector configured to receive an optic signal and convert the optic signal to an electrical signal, the control system comprising: a detector configured generate a            
         value representing an average peak value over time of the electrical signal; a memory storing optic module setting values, which are associated with a range of magnitude values; a controller configured to: process the magnitude value and map the average peak values to one or more corresponding optic module setting values that are stored in memory; provide the one or more corresponding optic module setting values to the optic module such that as the average peak   values of the electrical signal increases or decreases beyond or below different threshold values, the optic module setting values which are provided to the optic module also change such that: responsive to the average peak values of the electrical signal exceeding a first predetermined threshold, adjusting a first optic module setting value; responsive to the average peak values of the electrical signal decreasing below a second predetermined threshold, adjusting the first optic module setting value; responsive to the average peak values of the electrical signal exceeding a third predetermined threshold, adjusting a second optic module setting value; responsive to the average peak values of the electrical signal decreasing below a fourth predetermined threshold, adjusting the second optic module setting value.
 An optic module control system, the optic module having a photodetector configured to receive an optic signal and convert the optic signal to an electrical signal, the control system comprising: a detector configured generate a detected value representing or related to power                    of the electrical signal and/or the optical signal; 


                                 a controller configured to: process the detected value and develop                                       
                                                                        
       setting values; 
          provide the one or more corresponding                     setting values to the optic module such that as the detected value                                  
                        increases or decreases beyond or below different threshold values, the                     setting values                                                                   
            also change such that: responsive to the detected         value of the electrical signal exceeding a first predetermined threshold, adjusting a first optic module setting value; responsive to the detected value of the electrical signal decreasing below a second predetermined threshold, adjusting the first optic module setting value; responsive to the detected values     of the electrical signal exceeding a third predetermined threshold, adjusting a second optic module setting value; responsive to the detected value of the electrical   signal decreasing below a fourth predetermined threshold, adjusting the second optic module setting value.
 The system of claim 13 wherein the detector comprises an automatic         
        control unit.
15. The system of claim 14 wherein the detector comprises an automatic gain control unit.
 The system of claim 14 wherein the detector is part of an AGC unit and the AGC unit compares the average peak value to a threshold and, responsive to the comparison, adjusts the gain applied to the electrical signal.
16. The system of claim 15 wherein the detector is part of an AGC unit and the AGC unit compares the average peak value to a threshold and, responsive to the comparison, adjusts the gain applied to the electrical signal.
16. The system of claim 13 wherein the optic module setting values are stored in a look-up table that is contained in the memory.
17. The system of claim 14 wherein the optic module setting values are stored in a look-up table that is contained in the memory.
17. The system of claim 13 wherein the optic module includes a transimpedance amplifier and the optic module setting values comprises a transimpedance amplifier supply voltage.
18. The system of claim 14 wherein the optic module includes a transimpedance amplifier and the optic module setting values comprises a transimpedance amplifier supply voltage.
18. The system of claim 13 wherein the optic modules settings values are one or more of the following: equalization of a variable gain amplifier stage, a regulator voltage of a variable gain amplifier, an offset control for a bias loop, 

                       and an analog front-end reference current.
19. The system of claim 14 wherein the optic modules setting values are one or more of the following: equalization of a variable gain amplifier stage, a regulator voltage of a variable gain amplifier, an offset control for a bias loop, a regulator voltage of a TIA, a regulator voltage of a photodetector, and an analog front-end reference current.
19. The system of claim 13 wherein the optic module settings values affect one or more of the following elements: transimpedance amplifier, digital to analog converter, variable gain amplifier and voltage regulator.
20. The system of claim 14 wherein the optic module settings values affect one or more of the following elements: transimpedance amplifier, digital to analog converter, variable gain amplifier and voltage regulator.


As is clearly evident from the table above, the claims of the instant application are anticipated by the claims of the patented parent application.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026. The examiner can normally be reached Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGUSTIN BELLO/Primary Examiner, Art Unit 2637